Citation Nr: 1105750	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to January 
1972.  He served in combat and was awarded the Purple Heart and 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied a rating in excess of 30 percent for 
PTSD.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2008 and 
February 2009, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be submitted 
by the Veteran and the types of evidence that will be obtained by 
VA.  Additionally, the notice letters informed the Veteran as to 
disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claim, the timing of the notice complied with 
the requirement that the notice must precede the adjudication.  
Thus the Board concludes that the duty to notify has been met.

In regards to the fact that the Veteran's claim is one for an 
increased disability rating for his service-connected PTSD, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the Court 
held that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the Veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the Veteran's 
employment and daily life.  The Court also required notice as to 
the requirements of the relevant Diagnostic Code.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez Flores 
v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

In this case, the Veteran was provided with specific notice as to 
the requirements for an increased rating in the February 2009 
notice letter.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, as noted above, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF Score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
few friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 indicates 
some mild symptomatology (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or social functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  
Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they are 
but one factor to be considered in conjunction with all the other 
evidence of record.  

The Veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411 for the entire period of the 
appeal.  In order to receive a higher, 50 percent rating, it must 
be shown that there is occupational and social impairment with 
reduced reliability and productivity due to the above listed 
symptoms. 

A December 2007 VA treatment record notes that the Veteran was 
doing well.  He had no homicidal or suicidal ideation and he had 
no psychosis or hallucinations.  Overall, his mood was noted to 
be good.  He sleeps four to five hours a night and his energy is 
good.  He does not have chronic fatigue, anorexia, or anhedonia.  
He did not exhibit any psychomotor retardation, agitation, or 
tremors.  He has anxiety, but it is not constant.  His 
concentration and memory remain pretty good.  He does not have 
any hopeless or helpless feelings.  He has a tough time around 
Christmas, which is the anniversary date for his first wife's 
death.  On examination, the Veteran was fully oriented.  His 
cognitive functions were grossly intact.  His thoughts were 
logical, coherent, and goal-directed.  There was no looseness, 
grandiosity, obsessions, delusions, or pressured speech.  His 
insight and judgment were good.  

A May 2008 VA mental health note indicates that the Veteran was 
doing pretty well.  He had no suicidal or homicidal ideation, and 
no psychosis or hallucinations.  He does not have nightmares 
much.  He has some thoughts about Vietnam on occasion, but most 
of the time he is doing all right.  He is a farmer.  It was noted 
that he was pretty upset about the field conditions, which were 
awfully wet.  So, he is anxious to get into the field.  He has no 
anorexia or anhedonia.  He sleeps four to five hours a night.  He 
did not exhibit any psychomotor retardation, agitation or 
tremors.  He does not have anxiety, except when he gets behind in 
the field conditions and when planting gets delayed or when 
machinery breaks.  His concentration and memory were intact and 
he did not complain with respect to those issues.  He does not 
feel hopeless or helpless and he feels that life is worth living 
generally.  He is doing well in his marriage.  On objective 
examination he was fully oriented, and his cognitive functions 
were grossly intact.  His thoughts were linear, logical coherent, 
and goal-directed.  There was no looseness, grandiosity, 
obsessions, delusions, or pressured speech.  His insight and 
judgment were deemed good.  

An August 2008 VA mental health note indicates that the Veteran 
was doing well.  He did not have homicidal or suicidal ideation, 
psychosis, or hallucinations.  It was noted that the Veteran is 
now on a CPAP machine for sleep apnea, which has made a world of 
difference.  He now gets five to six hours of restful sleep and 
he has more daytime energy.  He has no anorexia or anhedonia.  He 
is also dreaming more; they do not seem to be nightmares.  He had 
no psychomotor retardation, agitation or tremors on examination.  
He has anxiety only once in a while.  If he has a particularly 
bad day, he will take Alprazolam up to three times a day, but 
that is rare.  Normally, he takes it once a day.  He does not 
have daytime fatigue like he used to and he still attends his 
PTSD group at VA.  His concentration and memory are improved and 
he does not feel hopeless or helpless.  Life is worth living to 
him.  His farming is better this year.  On examination he was 
fully oriented.  His cognitive functions were grossly intact.  
His thoughts were linear, logical, coherent, and goal-directed.  
There was no pressured speech, obsessions, delusions, looseness, 
or grandiosity.  His insight and judgment were noted to be good.  

A November 2008 VA mental health group counseling session note 
states that the Veteran actively participated in group discussion 
regarding his tendency to isolate.  He also stated that he tends 
to get more depressed around this time of year because of 
anniversaries of the passing of loved ones.  He noted that he is 
happy the group is meeting again because it helps him with his 
depressive symptoms.  His mood was euthymic and he did not 
endorse any suicidal or homicidal thoughts, plan, or intent.  

A November 2008 VA examination report notes that the Veteran's 
only PTSD symptoms are isolating type behavior and avoiding 
groups of more than 10 people.  The Veteran stated that the 
isolating behavior has gotten a little worse after the previous 
group leader left the VA and because he had a fairly stressful 
year farming.  His main problem is that he is refusing to go 
anywhere with his wife, especially to church and an upcoming 
family Christmas function.  He finds that his Xanax generally 
helps with the isolating behavior.  He noted that some of his 
friends from Vietnam died recently.  He became sad and wrote a 
poem about his friend, and he went to the funeral.  He attended 
the Vietnam Veterans meeting that was held in Pierre last year 
and enjoyed it.  He does not feel detached from others.  He feels 
fairly close to his friends with whom he plays poker.  He has no 
decrease in activities.  His major interest is in the farm, and 
once a week he meets his friends for poker.  He does not feel a 
sense of a foreshortened future.  He is currently thinking about 
handing over the farm to his sons, but he still intends to play 
an active role, just with reduced work hours.  There was no 
decreased range of affect.  He has mild anger and irritability.  
He states that he has a short temper, but he has never become 
physical from anger.  He does not have an exaggerated startle 
response.  The isolating behavior and irritability are having 
minimal interference with his normal life, mainly issues with his 
wife.  He admitted to increased thoughts of what Agent Orange 
exposure has done to him.  He states that his mood since 
September has been "not good."  It has been down to a six out 
of ten, with ten being happy.  He stated that his mood generally 
goes down towards the end of September, because that is when one 
of his good friends died in Vietnam.  It gets worse during 
December, because that is when his first wife died.  He looks 
forward to the spring, when he can get out and start farming.  He 
is not on a regular antidepressant.  He enjoys playing poker and 
reading books about Vietnam and World War II or any Army novels.  
He enjoys collecting guns.  He takes good care of himself and 
denies any guilt.  He does not feel helpless or hopeless.  He 
knows that his wife and sons love him.  He can concentrate on his 
poker games, he manages the farm, he does the books, he pays the 
bills, and he does the budgeting.  His appetite is good.  He does 
not have psychomotor retardation, agitation, or suicidal 
thoughts.  He denied paranoid thoughts and hallucinations.  

On examination he was neat, tidy, and clean.  He was cooperative.  
His behavior was appropriate and he had good eye contact.  His 
affect was a little constricted at first, but by the latter part 
of the interview he was smiling and joking quite easily.  His 
speech was coherent, and at a normal rate and volume.  His 
thoughts were goal-directed.  He admitted to some depressive 
thoughts about what effect Agent Orange has had on him but he 
does not engage in any compulsive behavior and he does not have 
panic attacks.  He has no impulse control issues.  His sensorium 
was clear and he was fully oriented.  His attention was good and 
his concentration was excellent.  His abstract was a little 
concrete.  His memory was intact.  His judgment and insight were 
good.  The examiner opined that the Veteran's psychosocial 
stressors are mild.  They mainly consist of the stress of the 
farm work and the Veteran's relationship issues with his wife.  
His GAF was noted to be between 75 and 80.

Based upon the medical evidence of record, the Veteran's PTSD is 
appropriately rated as 30 percent disabling throughout the entire 
evaluation period.  A higher rating is not warranted.  Notably, 
the Veteran does not exhibit any of the symptoms listed in the 
criteria for a 50 percent rating.  Specifically, he does not have 
a flattened effect.  In general, he was noted to be doing well, 
or he was described as euthymic.  At the November 2008 VA 
examination, his affect was noted to be constricted at the 
outset, but by the end of the examination, he was easily smiling 
and joking.  At no time did he have circumstantial, 
circumlocutory, or stereotyped speech.  Instead, his speech was 
coherent, and at a normal rate and volume.  He denied panic 
attacks.  He has had no difficulty understanding complex 
commands.  Rather, his attention was always good and his 
concentration was recently described as excellent.  Moreover, 
there was never any impairment of short- and long-term memory, 
because it was always noted to be good.  His judgment was also 
consistently referred to as good.  His abstract thinking was not 
noted to be impaired.  He has some anxiety about the farm and 
thoughts about Agent Orange, but he works on the farm, and enjoys 
it.  Therefore, he cannot be said to have had disturbances of 
motivation and mood.  Finally, although he dislikes groups of 
more than 10 people, he has friends with whom he played poker, he 
attended Vietnam Veterans meeting recently (and enjoyed it), and 
he has shown no difficulty in establishing and maintaining 
effective work and social relationships.  Specifically, his 
marriage was noted to be good, as was his relationship with his 
sons.  As such, a higher 50 percent rating is not warranted.

The Board has also considered whether, under Hart, a higher 
rating might be warranted for the Veteran's PTSD for any period 
of time during the pendency of this appeal.  There is no evidence 
that the Veteran's PTSD has been persistently more severe than 
the extent of disability contemplated under the assigned rating 
for the disability at any time during the appeal period.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board has considered the issue of whether the 
Veteran's PTSD presents an exceptional or unusual disability 
picture, as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-
116.  First, the threshold factor for extra-schedular 
consideration is that there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
Rating Schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the Rating Schedule.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id. at 115.  However, if not adequately contemplated by the 
rating criteria, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 
3.321(b)(1).  If either of the factors of step two is found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id. at 116.  In this case, because the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, the claimant's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is adequate.


ORDER

A disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


